DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 03/03/2022.
Status of Rejections
The objections to the claims are withdrawn in view of applicant’s amendments.
The rejection(s) of claim(s) 8-9 is/are obviated by applicant’s cancellation. 
The previous rejections of claims 8-9 and 25, now incorporated into claims 1 and 15, are maintained.
All other previous rejections are maintained.
Claims 1-7,10-25 and 27-29 are pending and under consideration for this Office Action.
Claim Objections
Claim 29 is objected to because of the following informalities:  
In line 1, “claim 1 further” should read “claim 1, further”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27-28 recite the limitation "the island" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “islands” is introduced in line 3 of claim 1 in plural form, therefore it is unclear which singular island is being referred to. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of claim 25 of the group IB metal of the core inducing lattice expansion in the islands of alloyed platinum group metals is previously introduced in lines 5-7, and claim 25 therefore provides no further limitation to the subject matter of claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10, 12-15, 17-25, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adzic et al. (U.S. Patent No. 7,855,021), hereinafter Adzic, in view of Li et al. (“Platinum Monolayer Electrocatalysts for Anodic Oxidation of Alcohols”, J. Phys. Chem. Lett., 2012), hereinafter Li 2012.
Regarding claim 1, Adzic teaches a nanoparticle (see e.g. Col. 3, lines 37-38) comprising a core including at least one Group IB metal (see e.g. Col. 9, lines 26-29 and 38-49,  and Col. 4, lines 49-51; core comprising a single noble metal or an alloy of 2 or more noble metals including gold and silver, particularly a gold alloy core); and a shell disposed over the core, the shell comprising islands of alloyed platinum group metals (see e.g. Col. 3, lines 8-10 and 14-23 and Col. 9, lines 15-18, platinum alloy monolayer coating which is characterized as interconnected islands, formed by platinum co-deposited with other platinum group metals including Ir, Ru, Os and Re).
Adzic does not explicitly teach the metal core inducing lattice expansion and tensile stress in the islands of alloyed platinum group metals. Adzic does however teach the nanoparticle being used in the oxidizing anode of a fuel cell for example for oxidation of methanol or ethanol (see e.g. Col. 26, lines 42-43, and Col. 27, lines 7-10 and 14-15).
Li 2012 teaches an electrocatalyst comprising a Pt monolayer formed on a nanoparticle (see e.g. Abstract), wherein, when the nanoparticle induces tensile stress and lattice expansion on the Pt monolayer, activity of the catalyst for methanol and ethanol electrooxidation is sizably enhanced (see e.g. Fig. 1c-1d, activity of expanded/stretched lattice Pt monolayer on Au (111) is much higher than compressed lattice Pt monolayer on Pd (111), the Au exerting a tensile strain, which induces stress, on the Pt; Page 3481, Col. 1, lines 1-7 and 25-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanoparticle of Adzic to have the core induce lattice expansion and tensile stress in the Pt containing monolayer coating as taught by Li 2012 to increase the catalytic activity for methanol and ethanol oxidation.
Regarding claim 2, Adzic in view of Li 2012 teaches the islands of alloyed platinum group metals exhibiting monolayer thickness (see e.g. Adzic Col. 3, lines 14-17).
Regarding claim 3, Adzic in view of Li 2012 teaches the islands comprising platinum-iridium alloy (see e.g. Adzic Col. 8, lines 17-19).
Regarding claim 4, Adzic in view of Li 2012 teaches the ratio of platinum to iridium in the alloy being 99, 9, 4 and 2.3 (see e.g. Adzic Col. 8, line 21).
Regarding claim 5, Adzic in view of Li 2012 does not explicitly teach the platinum-iridium alloy being of the formula PtIrx, with x being 0.6-0.7. Adzic does however teach the alloy having a composition of Pt1-xIrx, where x is preferably from 0.1 to 0.5 (see e.g. Adzic Col. 8, lines 10-15 and 17-19), which is equivalent to a formula of PtIrx, where x is from 0.11 to 1, encompassing the claimed range of the present invention.
MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Furthermore, Adzic teaches the ratio of the Pt to Ir affecting the catalytic activity of the nanoparticle, particularly oxygen reduction (see e.g. Fig. 4 and Col. 4, lines 11-13 and 28-31). Adzic further teaches the nanoparticle being used in the oxidizing anode of a fuel cell for example for oxidation of ethanol (see e.g. Col. 26, lines 42-43, and Col. 27, lines 7-10 and 14-15). Paragraph 0055 and Table 1 of the instant specification similarly describe catalytic performance, particularly for ethanol oxidation being affected by the platinum iridium ratio. 
MPEP 2144.05 II states “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio of Pt to Ir in the alloy of Adzic in view of Li 2012 to be within the claimed range through routine experimentation to optimize the catalytic activity in applications such as in an anode for oxidation of ethanol in a fuel cell.
Regarding claim 6, Adzic in view of Li 2012 teaches the core comprising gold or silver (see e.g. Adzic Col. 9, lines 26-29 and 38-49, and Col. 4, lines 49-51; core comprising a single noble metal or an alloy of 2 or more noble metals including gold and silver, particularly a gold alloy core).
Regarding claim 7, Adzic in view of Li 2012 teaches the nanoparticle having a diameter of 5 nm (see e.g. Adzic Col. 24, lines 25-27).
Regarding claim 10, Adzic in view of Li 2012 teaches the islands of alloyed platinum group metals forming an interface with the core (see e.g. Adzic Col. 7, lines 11-14, the platinum-containing layer is coated onto the core, and thereby forms an interface).
Regarding claim 12, Adzic in view of Li 2012 does not explicitly teach a molar ratio of the alloyed platinum group metals in the shell to the group IB metal of the core ranging from 0.1 to 0.2. Adzic does however teach examples of a platinum monolayer coating and a palladium core having molar ratios of 0.13, 0.065, 0.24 and 0.12 (see e.g. Adzic Fig. 2, the left set corresponding to core-shell particles having a 1.3 nmol Pt loading with 10 and 20 nmol Pd, equal to the 0.13 and 0.065 ratios, and the right set corresponding to 2.4 nmol Pt loading with 10 and 20 nmol Pd, equal to the 0.24 and 0.12 ratios; Col. 29, lines 43-48), as well as the core being a single noble metal other than palladium, which includes group IB gold and silver (see e.g. Adzic Col. 9, lines 26-29 and 47-49). Adzic further teaches these ratios affecting the activity of the core-shell nanoparticles (see Adzic Fig. 2, mass activities are shown affected by the different Pd to Pt ratios for each loading; Col. 29, lines 41-48).
MPEP 2144.05 II states “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio of the platinum alloy shell to the group IB metal core to be within the claimed range as a result of routine experimentation with the monolayer loading to improve the mass activity of the catalyst. 
Regarding claim 13, Adzic in view of Li 2012 teaches the core being spherical or “oblong”, i.e. elliptical (see e.g. Adzic Col. 23, lines 42-43).
Regarding claim 14, Adzic in view of Li 2012 teaches the core being polygonal (see e.g. Adzic Col. 23, lines 42-45).
Regarding claim 15, Adzic teaches an electrode comprising a substrate and electrocatalytic nanoparticles deposited over the substrate (see e.g. Col. 24, lines 4-6, and Col. 28, lines 15-16, an electrode base is coated with electrocatalyst nanoparticles), the electrocatalytic nanoparticles comprising a core-shell architecture (see e.g. Col. 7, lines 11-14, metal or metal alloy core coated with surface layer), wherein the core comprises at least one Group IB metal (see e.g. Col. 9, lines 26-29 and 38-49,  and Col. 4, lines 49-51; core comprising a single noble metal or an alloy of 2 or more noble metals including gold and silver, particularly a gold alloy core), and the shell comprising islands of alloyed platinum group metals (see e.g. Col. 3, lines 8-10 and 14-23 and Col. 9, lines 15-18, platinum alloy monolayer coating which is characterized as interconnected islands, formed by platinum co-deposited with other platinum group metals including Ir, Ru, Os and Re).
Li 2012 teaches an electrocatalyst comprising a Pt monolayer formed on a nanoparticle (see e.g. Abstract), wherein, when the nanoparticle induces tensile stress and lattice expansion on the Pt monolayer, activity of the catalyst for methanol and ethanol electrooxidation is sizably enhanced (see e.g. Fig. 1c-1d, activity of expanded/stretched lattice Pt monolayer on Au (111) is much higher than compressed lattice Pt monolayer on Pd (111), the Au exerting a tensile strain, which induces stress, on the Pt; Page 3481, Col. 1, lines 1-7 and 25-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanoparticle of Adzic to have the core induce lattice expansion and tensile stress in the Pt containing monolayer coating as taught by Li 2012 to increase the catalytic activity for methanol and ethanol oxidation.
Regarding claim 17, Adzic in view of Li 2012 teaches the electrocatalytic nanoparticles having an average size of 5 nm (see e.g. Adzic Col. 24, lines 25-27).
Regarding claim 18, Adzic in view of Li 2012 does not explicitly teach the electrocatalytic particles providing a peak current of at least 50 A/mg of platinum group metal during ethanol oxidation in alkaline medium. This limitation, however, is not a structural limitation of the electrode and is instead a property of the electrode in use. Without additional claimed structural reasons for this peak current, the electrode by Adzic in view of Li 2012 as stated in regards to claim 15 would be expected to have the claimed property. MPEP § 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” 
Regarding claim 19, Adzic in view of Li 2012 does not explicitly teach the electrocatalytic nanoparticles providing a peak current of at least 50-60 A/mg during the ethanol oxidation. As stated above, without any further specified structural reasons for this peak current, the electrode of Adzic in view of Li 2012 would be expected to meet the claimed property because it is disclosed to have all the structural limitations of the electrode of claim 15 (see MPEP § 2112.01 as cited above).
Regarding claim 20, Adzic in view of Li 2012 does not explicitly teach the electrocatalytic nanoparticles being selective to a C1-12 electron pathway for ethanol oxidation. As stated above, without any further specified structural reasons for this selectivity, the electrode of Adzic in view of Li 2012 would be expected to meet the claimed property because it is disclosed to have all the structural limitations of the electrode of claim 15 (see MPEP § 2112.01 as cited above).
Regarding claim 21, Adzic in view of Li 2012 does not explicitly teach the electrocatalytic particles providing an onset potential of 0.4 V to 0.5 V for ethanol oxidation. As stated above, without any further specified structural reasons for this onset potential, the electrode of Adzic in view of Li 2012 would be expected to meet the claimed property because it is disclosed to have all the structural limitations of the electrode of claim 15 (see MPEP § 2112.01 as cited above).
Regarding claim 22, Adzic in view of Li 2012 does not explicitly teach the C1-12 electron pathway accounting for greater than 50 percent of current generated during ethanol oxidation. As stated above, without any further specified structural reasons for this property, the electrode of Adzic in view of Li 2012 would be expected to meet the claimed property because it is disclosed to have all the structural limitations of the electrode of claim 15 (see MPEP § 2112.01 as cited above).
Regarding claim 23, Adzic in view of Li 2012 teaches the islands of alloyed platinum groups exhibiting monolayer thickness (see e.g. Adzic Col. 3, lines 14-17). 
Regarding claim 24, Adzic in view of Li 2012 teaches the islands comprising platinum-iridium alloy (see e.g. Adzic Col. 8, lines 17-19). 
Regarding claim 25, Adzic in view of Li 2012 teaches the Group IB metal of the core inducing lattice expansion in the islands of alloyed platinum group metals (see e.g. Li 2012 Fig. 1c, expansion of Pt on Au due to tensile strain; Page 3481, Col. 1, lines 1-2).
Regarding claim 27, Adzic in view of Li 2012 teaches the islands of alloyed platinum group metals comprising monoatomic layered clusters (see e.g. Adzic Col. 9, lines 15-18, the islands have regions, i.e. clusters, layered to monoatomic, diatomic and triatomic depths).
Regarding claim 29, Adzic in view of Li 2012 teaches one or more metal or alloys layers between the core and islands (see e.g. Adzic Col. 23, lines 21-23, one or more subshells included between the inner subcore and outer shell).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adzic in view of Li 2012, as applied to claim 1 above, and further in view of Li et al. (CN 106953103), hereinafter Li ‘103.
Regarding claim 11, Adzic in view of Li 2012 teaches all the elements of the nanoparticle of claim does not explicitly teach at least one Group IB metal of the core having a single crystal structure. Adzic in view of Li 2012 does however teach an example of the platinum alloy shell being formed on a single crystal palladium (111) substrate (see e.g. Adzic Col. 30, lines 28-29), as well as the shape of the particles being octahedral (see e.g. Adzic Col. 23, lines 41-44).
Li ‘103 teaches a core shell nanoparticle (see e.g. Paragraph 0002) formed with a single crystal octahedral gold (111) core with a platinum shell (see e.g. Paragraph 0014, lines 2-4, and Paragraph 0022, lines 2-6). This single crystal seed enhances the stability and activity of the platinum shell by controlling the exposed crystal structure in the shell layer (see e.g. Paragraph 0004, lines 28-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core of the nanoparticle of Adzic in view of Li 2012 to have a single crystal octahedral form as taught by Li ‘103 in order to enhance the stability of the platinum containing shell.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adzic in view of Li 2012, as applied to claim 15 above, and further in view of Artero et al. (U.S. 2015/0090604), hereinafter Artero.
Regarding claim 16, Adzic in view of Li 2012 teaches all the elements of the electrode of claim 15 as stated above. Adzic in view of Li 2012 further teaches the electrode further comprising a layer of carbon particles positioned between the substrate and the electrocatalytic nanoparticles (see e.g. Adzic Col. 25, lines 39-49, the electrocatalyst particles are bound to a conductive support comprising finely divided carbon based materials). 
Adzic in view of Li 2012 does not explicitly teach the particles being nanoparticles. 
Artero teaches a catalyst (see e.g. Abstract) which is deposited onto a conductive support comprising carbon nanostructured materials such as carbon nanotubes or fullerenic nanoparticles (see e.g. Paragraph 0027, lines 1-5) and then deposited onto another conductive material to form an electrode (see e.g. Paragraph 0022, lines 3-7).
MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon particles of Adzic in view of Li 2012 to particularly be carbon nanostructures such as carbon nanotubes or fullerenic nanoparticles as taught by Artero as an alternate suitable carbon supporting material for an electrocatalyst on an electrode. 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adzic in view of Li 2012, as applied to claim 1 above, and further in view of Long et al. (“Synthesis and characterization of polyhedral and quasi-sphere non-polyhedral Pt nanoparticles: effects of their various surface morphologies and sizes on electrocatalytic activity for fuel cell applications”, J Nanopart Res, 2011), hereinafter Long.
Regarding claim 28, Adzic in view of Li 2012 teaches all the elements of the nanoparticle of claim 1 as stated above. Adzic in view of Li 2012 does not explicitly the islands of alloyed platinum group metals comprising monoatomic steps located proximate edges of the core. Adzic does however teach the core comprising a polyhedral shape which would have edges (see e.g. Adzic Col. 23, lines 42-45), as well as the shell comprising regions of monoatomic, diatomic and triatomic depths (see e.g. Adzic Col. 9, lines 15-18).
Long teaches Pt nanoparticles with unsharp and quasi-spherical morphologies (see e.g. Abstract, lines 11-19), which comprise planes which meet at undefined edges formed with islands, monoatomic steps, kinks and terraces (see e.g. Fig. 3e, quasi-spherical particle shown with monoatomic steps at its edges; Page 5186, Col. 1, last paragraph, lines 1-7 and 13-22). The unsharp arrangement of the surface atoms of the nanoparticles results in increased catalytic activity for reactions such as methanol electro-oxidation (see e.g. Page 5186, Col. 1, last paragraph, lines 9-13, and Page 5187, Col. 2, lines 17-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanoparticle of Adzic in view of Li 2012 to have the Pt-comprising surface of the polyhedral nanoparticle core form unsharp edges with monoatomic steps, kinks, islands and terraces as taught by Long to increase electrocatalytic activity for reactions such as methanol oxidation.
Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive. 
On pages 2-3, Applicant argues that Adzic does not teach islands of alloyed platinum group metals, instead only teaching interconnected platinum islands. This is not considered persuasive. Adzic teaches the atomically thin layer of platinum, partially encapsulating the core and thereby forming islands (see e.g. Adzic Col. 9, lines 15-18), and specifies “the atomically thin layer of platinum” also comprising platinum atoms co-deposited with another metal, particularly another platinum group metal, to form a platinum-metal alloy (see e.g. Adzic Col. 3, lines 8-10 and 14-23).
Applicant further argues that the enhanced catalytic activity of Li 2012 is limited only to an encapsulating monolayer of platinum, and that Li 2012 provides no evidence or expectation that islands of alloyed platinum group metals can be placed in a state exhibiting tensile stress to experience this catalytic enhancement or how lattice parameters can be chosen to induce this tensile stress. This is not considered persuasive. Firstly, Li 2012 teaches the monolayer comprising Pt islands (see e.g. Li 2012 Page 3481, Col. 2, lines 6-8). Secondly, Li 2012 teaches the lattice expansion occurring from Au atoms interfacing with Pt atoms in the monolayer (see e.g. Li 2012 Fig. 1c, Au exerting tensile strain on Pt, Page 3481, Col. 1, lines 1-2), which would be applicable to the interface of core Au atoms and shell Pt atoms in the nanoparticle of Adzic (see e.g. Col. 3, lines 8-10 and 14-23, Col. 9, lines 26-29 and 38-49,  and Col. 4, lines 49-51; core comprising a single noble metal or an alloy of 2 or more noble metals including gold and silver, particularly a gold alloy core, and shell comprising platinum co-deposited with other platinum group metals including Ir, Ru, Os and Re). Furthermore, Li 2012 teaches the enhanced activity being tunable by manipulation of the lattice strain with an alloy of at least the core (see e.g. Li 2012 connecting paragraph of Pages 3483 and 3484, lines 7-13). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Virkar (U.S. 2010/0062929) discloses a core-shell catalyst, wherein the shell is under tensile stress due to lattice expansion to match the core, the core preferably comprising Ag, Au and alloys thereof, and the shell comprising a Pt alloyed with other Pt group metals, wherein the shell may only partially cover the core, e.g. as islands.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795